DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is responsive to the amendment received 02 September 2022.

Claims 1, 4, 5, 19 and 20 are currently amended, claims 6-18 are as originally presented and claims 2 and 3 are cancelled.  In summary, claims 1 and 4-20 are pending in the application.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,113,880. Although the claims at issue are not identical, they are not patentably distinct from each other as the table below shows that the like lettered elements of claim 1 of the instant application correspond across the column to the like lettered elements of claim 1 of patent 11,113,880 and although the claims at issue are not identical, they are not patentably distinct from each other as presented in the table.
It is clear to one of ordinary skill in the art prior to the effective filing date of the invention that all the elements of the application claim 1 are to be found in patent claim 1 as the application claim 1 fully encompasses patent claim 1. The difference between the application claim 1 and the patent claim 1 lies in the fact that the patent claim includes many more elements and is thus much more specific.  Thus, the invention of claim 1 of the patent is in effect a “species” of the “generic" invention of the application claim 1.  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since application claim 1 is anticipated by claim 1 of the patent, it is not patentably distinct from claim 1 of the patent.

Claim 19 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 16 of U.S. Patent No. 11,113,880. Although the claims at issue are not identical, they are not patentably distinct from each other as the table below shows that the like lettered elements of claim 19 of the instant application correspond across the column to the like lettered elements of claim 16 of patent 11,113,880 and although the claims at issue are not identical, they are not patentably distinct from each other as presented in the table.
It is clear to one of ordinary skill in the art prior to the effective filing date of the invention that all the elements of the application claim 19 are to be found in patent claim 16 as the application claim 19 fully encompasses patent claim 16. The difference between the application claim 19 and the patent claim 16 lies in the fact that the patent claim includes many more elements and is thus much more specific.  Thus, the invention of claim 16 of the patent is in effect a “species” of the “generic" invention of the application claim 19.  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since application claim 19 is anticipated by claim 16 of the patent, it is not patentably distinct from claim 16 of the patent.

Claim 20 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 18 of U.S. Patent No. 11,113,880. Although the claims at issue are not identical, they are not patentably distinct from each other as the table below shows that the like lettered elements of claim 20 of the instant application correspond across the column to the like lettered elements of claim 18 of patent 11,113,880 and although the claims at issue are not identical, they are not patentably distinct from each other as presented in the table.
It is clear to one of ordinary skill in the art prior to the effective filing date of the invention that all the elements of the application claim 20 are to be found in patent claim 18 as the application claim 20 fully encompasses patent claim 18. The difference between the application claim 20 and the patent claim 18 lies in the fact that the patent claim includes many more elements and is thus much more specific.  Thus, the invention of claim 28 of the patent is in effect a “species” of the “generic" invention of the application claim 20.  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since application claim 20 is anticipated by claim 18 of the patent, it is not patentably distinct from claim 18 of the patent.

Application 17/391,416
Patent 11,113,880 - Application 16/518,703
1. A method comprising, by a computing system: 

(a) receiving a request to render an image of a virtual scene from a viewpoint, 

(b) the image comprising at least a first virtual object visible from the viewpoint; 

(c) determining a first number of pixels required for depicting the first virtual object in the image; 

(d) determining a first geometry simplification level for the first virtual object based on a comparison between the first number of pixels and a first pixel number threshold associated with a first region of the image in which the first virtual object would appear; 

(e) generating a first mesh representation of the first virtual object based on the first geometry simplification level, wherein a first number of polygons used in the first mesh representation depends on the first geometry simplification level; and 

(f) rendering the image of the virtual scene using at least the generated first mesh representation of the first virtual object received by the second computer over a specified period of time.
1. A method comprising, by a computing system: 

(a) receiving a request to render an image of a virtual scene from a viewpoint, 

(b) the image comprising at least one virtual object visible from the viewpoint; determining a position of the virtual object relative to a lens used for viewing the image; 

(c) determining a number of pixels required for depicting the virtual object in the image; 

(d) determining a geometry simplification level for the virtual object based on the determined position of the virtual object relative to the lens, distortion characteristics associated with the lens at an area covered by the virtual object and the number of pixels required for depicting the virtual object in the image; 

(e) generating a mesh representation of the virtual object based on the determined geometry simplification level, wherein a number of polygons used in the mesh representation depends on the determined geometry simplification level; and 

(f) rendering the image of the virtual scene using at least the generated mesh representation of the virtual object.
19. A system comprising: 

(a) one or more processors and one or more computer-readable non-transitory storage media coupled to one or more of the processors, 

(b) the one or more computer-readable non-transitory storage media comprising instructions operable when executed by one or more of the processors to cause the system to: 

(c) receive a request to render an image of a virtual scene from a viewpoint, the image comprising at least a first virtual object visible from the viewpoint; 

(d) determine a first number of pixels required for depicting the first virtual object in the image; 

(e) determining a first geometry simplification level for the first virtual object based on a comparison between the first number of pixels and a first pixel number threshold associated with a first region of the image in which the first virtual object would appear; 

(f) generate a first mesh representation of the first virtual object based on the first geometry simplification level, 

(g) wherein a first number of polygons used in the first mesh representation depends on the first geometry simplification level; and 

(h) render the image of the virtual scene using at least the generated first mesh representation of the first virtual object.
16. A system comprising: 

(a) one or more processors and one or more computer-readable non-transitory storage media coupled to one or more of the processors, 

(b) the one or more computer-readable non-transitory storage media comprising instructions operable when executed by one or more of the processors to cause the system to: 

(c) receive a request to render an image of a virtual scene from a viewpoint, the image comprising at least one virtual object visible from the viewpoint; determine a position of the virtual object relative to a lens used for viewing the image; 

(d) determine a number of pixels required for depicting the virtual object in the image; 

(e) determine a geometry simplification level for the virtual object based on the determined position of the virtual object relative to the lens, distortion characteristics associated with the lens at an area covered by the virtual object and the number of pixels required for depicting the virtual object in the image; 

(f) generate a mesh representation of the virtual object based on the determined geometry simplification level, 

(g) wherein a number of polygons used in the mesh representation depends on the determined geometry simplification level; and 

(h) render the image of the virtual scene using at least the generated mesh representation of the virtual object.
20. One or more computer-readable non-transitory storage media embodying software that is operable when executed to cause one or more processors to: 

(a) receive a request to render an image of a virtual scene from a viewpoint, 

(b) the image comprising at least a first virtual object visible from the viewpoint; 

(c) determine a first number of pixels required for depicting the first virtual object in the image; 

(d) determining a first geometry simplification level for the first virtual object based on a comparison between the first number of pixels and a first pixel number threshold associated with a first region of the image in which the first virtual object would appear; 

(e) generate a first mesh representation of the first virtual object based on the first geometry simplification level, 

(f) wherein a first number of polygons used in the first mesh representation depends on the first geometry simplification level; and 

(g) render the image of the virtual scene using at least the generated first mesh representation of the first virtual object.
18. One or more computer-readable non-transitory storage media embodying software that is operable when executed to cause one or more processors to: 

(a) receive a request to render an image of a virtual scene from a viewpoint, 

(b) the image comprising at least one virtual object visible from the viewpoint; determine a position of the virtual object relative to a lens used for viewing the image; 

(c) determine a number of pixels required for depicting the virtual object in the requested image; 

(d) determine a geometry simplification level for the virtual object based on the determined position of the virtual object relative to the lens, distortion characteristics associated with the lens at an area covered by the virtual object and the number of pixels required for depicting the virtual object in the image; 

(e) generate a mesh representation of the virtual object based on the determined geometry simplification level, 

(f) wherein a number of polygons used in the mesh representation depends on the determined geometry simplification level; and 

(g) render the image of the virtual scene using at least the generated mesh representation of the virtual object.



Claims 4-18 are rejected on the ground of nonstatutory double patenting as they depend directly or indirectly from independent claim 1 which is rejected as shown above.

Allowable Subject Matter
The Examiner has determined that the claims, as amended, would be allowable in view of the following application of which this application is a continuation application of U.S. Application Serial No. 16/518,703, filed 22 July 2019, now 11,113,880, and that art deemed available in a new and updated search as shown in the record for this application.

Applicant’s remarks received 02 September 2022 state the following:
CLAIM REJECTIONS - DOUBLE PATENTING

Applicant is Willing to File a Terminal Disclaimer 
The Examiner rejects Claims 1 and 19-20 under the judicially created doctrine of obviousness-type double patenting as being unpatentable over Claims 1, 16, and 18 of U.S. Patent Application No. 11,113,880. Although Applicant does not necessarily agree with the Examiner, Applicant is willing to file a terminal disclaimer to obviate this rejection if the Examiner indicates that Claims 1 and 4-20 are otherwise allowable in their current form.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD MARTELLO whose telephone number is (571)270-1883.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on (571) 272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EDWARD MARTELLO/
Primary Examiner, Art Unit 2613